Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2014

                                      No. 04-14-00249-CV

                           IN THE INTEREST OF N.M.G., a child,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01311
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        The reporter’s record was due April 17, 2014, but was not filed. On April 21, 2014, the
clerk’s office of this court telephoned and emailed the court reporter, David R. Zarate, but we
have received no response. The court reporter is reminded that, by statute, this appeal is
accelerated, and is to take precedence over other matters. TEX. FAM. CODE ANN. § 109.002(a)
(West Supp. 2014).

        We therefore ORDER David R. Zarate, the court reporter, to file the reporter’s record on
or before May 5, 2014. The reporter is reminded that the reporter’s record is currently six days
late, and that strict deadlines exist with regard to disposal of appeals dealing with termination of
parental rights. With regard to the appellate record, appellate courts may not grant more than 30
days cumulatively with regard to extensions of time for the reporter’s record. TEX. R. APP. P.
28.4(b).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court